DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art references, alone or in combination, do not disclose a method of fabricating a nanosheet transistor (or a computer usable program comprising stored program instructions) comprising: receiving a substrate structure having a set of nanosheet layers and a set of sacrificial layers stacked upon a substrate, the substrate structure including a p-channel region and an n-channel region;
etching a portion of the set of sacrificial layers to form divots within the p-channel region and the n-channel region of the set of sacrificial layers;
forming a first liner on the p-channel region and the n-channel region, the first liner being formed of a material having a positive charge;
removing the first liner from the p-channel region;
forming a second liner on the p-channel region and n-channel region, the second liner being formed of a material having a negative charge;


The closest prior art references include Ando et al. (US Pub. 2019/0157414 A1), Tak et al. (US Pub. 2017/0110554 A1), Suh et al. (US 10,361,202 B2), and Gluschenkov et al. (US Pub. 2019/0279913 A1). The prior art references disclose the method of forming the nanosheet layers stacked on the substrate, the p-channel and n-channel regions, the divots formed within the p-channel and n-channel regions, and the air gap spacers of the divots. However, none of the references disclose forming the first liner within the divots of the n-channel region, the first liner being formed of a material having a positive charge and forming a second liner within the divots of the p-channel region, the second liner being formed of a material having a negative charge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW E WARREN/Primary Examiner, Art Unit 2815